Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-7) in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to exam all claims together.  This is not found persuasive because of the following: 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of invention I, claims 1-7, can be practiced by another an materially different apparatus not requiring a processing circuitry and a memory circuitry for storing computer program instructions. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case the process of invention I, claims 1-7, can be practiced by another an materially different apparatus not requiring at least one non-transitory computer-readable storage medium having computer-readable program code stored therein. 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, invention II, claims 8-14, requires the processing circuitry in electronic communication with the sensing circuitry and the memory circuitry in electronic communication with the processing circuitry whereas invention III does not.  Invention III, claims 15-20, requires at least on non-transitory computer-readable storage medium whereas invention II does not, thus invention III can execute the program of the gas sensing apparatus wirelessly.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Additionally, there would be a search and examination burden because one or more of the following are true:
a. The inventions have acquired a separate status in the art in view of their different classification; and/or
b. The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c. The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d. The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.
Group II (claims 8-14) and group III (claims 15-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group I (claims 1-7), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2022.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020, 12/08/2020, and 7/1/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending with claims 1-7 being examined and claims 8-20 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compensated reading of the gas sensing apparatus based at least in part on the first output and the second output" in lines 15-16.  The limitation is unclear as to what part of the compensated reading of the gas sensing apparatus is based on.  Specifically, it is unclear as to whether the reading is based on part of the first output, part of the second output, or requires part of both the first and second output.  Additionally, is applicant referring to the response from the working voltage and the stimulate voltage?
Claims 2-7 are rejected based on further claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 20190086351 A1; hereinafter “Yamashita”) in view of Adami et al (US 20120192623 A1; hereinafter “Adami”).  
Regarding claim 1, Yamashita teaches a method for calculating a compensated reading of a gas sensing apparatus (Yamashita; Abstract; calculate the concentration according to a potential between the first and second sensor elements), the method comprising: 
causing a first supply of a working voltage to a sensing circuitry of the gas sensing apparatus (Yamashita; para [56]; potential between the heating resistors 20 and 30 of the first and second sensor elements 2 and 3 under the application of a constant voltage), wherein the sensing circuitry comprises a first circuit branch and a second circuit branch electronically coupled in parallel (Yamashita; para [54]; series-connected sensor elements 2 and 3 and the series-connected resistors R3 and R4 are arranged in parallel; examiner interprets the sensor elements 2 and 3 as the first circuit branch and resistors R3 and R4 as the second circuit branch later discussed in claim 2);
determining a first output of the sensing circuitry (Yamashita; para [64]; the application of voltage to the heating resistors 20 and 30 of the first and second sensor elements 2 and 3), wherein the first output corresponds to a first voltage difference between the first circuit branch and the second circuit branch in response to the working voltage (Yamashita; para [56]; potential between the heating resistors 20 and 30 of the first and second sensor elements 2 and 3 under the application of a constant voltage); 
calculating the compensated reading of the gas sensing apparatus based at least in part on the first output, wherein the compensated reading corresponds to a concentration level of a gaseous substance in contact with the gas sensing apparatus (Yamashita; para [56]; concentration of hydrogen gas in the measurement gas atmosphere according to a potential between the heating resistors 20 and 30 of the first and second sensor elements 2 and 3).
Yamashita does not teach determining causing a second supply of a stimulate voltage to the sensing circuitry, wherein the stimulate voltage is lower than the working voltage; determining a second output of the sensing circuitry, wherein the second output corresponds to a second voltage difference between the first circuit branch and the second circuit branch in response to the stimulate voltage. 
However, Adami teaches an analogous art of a method of a sensor with an automatic sensor excitation voltage adjustment (Adami; Abstract) comprising: causing a second supply of a stimulate voltage to the sensing circuitry, wherein the stimulate voltage is lower than a working voltage (Adami; para [73]; the transmitter portion 4 reads a voltage value from memory 62 associated with the sensor portion 2…the transmitter portion 4 adjusts the operating voltage based on the comparison performed in step 140; examiner interprets the stimulate voltage as the adjustment voltage to the operating voltage); determining a second output of the sensing circuitry, wherein the second output corresponds to a second voltage difference between the first circuit branch and the second circuit branch in response to the stimulate voltage (Adami; para [66, 67]; the transmitter processor 46 determines that a voltage adjustment is required, it adjusts the first and/or second potentiometer 68, 70 to provide the requisite adjusted voltage to the sensor portion 2; examiner interprets the stimulate voltage as the adjusted voltage which is applied to the actual voltage).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the method for calculating a compensated reading of a gas sensing apparatus of Yamashita to cause a second supply of a stimulate voltage as taught by Adami, because Adami teaches that the stimulate voltage corrects the initial voltage to compensate for environmental temperature changes (Adami; para [69]).  
Regarding claim 2, modified Yamashita teaches the method of claim 1, wherein a detector element and a compensator element are electronically coupled on the first circuit branch, wherein a first resistor and a second resistor are electronically coupled on the second circuit branch (Yamashita; para [54]; series-connected sensor elements 2 and 3 and the series-connected resistors R3 and R4 are arranged in parallel). 
Regarding claim 5, modified Yamashita teaches the method of claim 1, wherein, prior to causing the second supply of the stimulate voltage, the method further comprises: calculating a first reading of the gas sensing apparatus based at least in part on the first output; and determining that the first reading does not satisfy a threshold (Yamashita; para [68]; the calculation unit 12 compares the current detection voltage A1 with the predetermined threshold value A0 and judges whether the threshold value A0 is lower than or equal to the current detection voltage A1).
Regarding claim 6, modified Yamashita teaches the method of claim 1, with the working voltage and stimulate voltage. 
Modified Yamashita does not teach wherein the working voltage is between 2 volts (inclusive) and 4.5 volts (inclusive), wherein the stimulate voltage is between 0.1 volts (inclusive) and 0.2 volts (inclusive).
However, Adami teaches an analogous art a method of a sensor with an automatic sensor excitation voltage adjustment (Adami; Abstract) wherein the working voltage is between 2 volts (inclusive) and 4.5 volts (inclusive), wherein the stimulate voltage is between 0.1 volts (inclusive) and 0.2 volts (inclusive) (Adami; para [67]; the actual voltage received by the sensor portion 2 may be 4.25 V, as measured at the sensor. When it receives this information from the sensor processor 30, the transmitter processor 46 may increase the voltage until the sensor senses 4.5 V).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the working voltage and stimulate voltage of Yamashita to be between 2-4.5 volts and 0.1-0.2 volts as taught by Adami, because Adami teaches the adjustment of the voltages can adjust the sensing range of a particular target gas (Adami; para [72]). 
Regarding claim 7, modified Yamashita teaches the method of claim 6, with the working voltage and the stimulate voltage. 
 Modified Yamashita does not teach wherein the working voltage is 3 volts, wherein the stimulate voltage is 0.2 volts.  
However, Adami teaches an analogous art a method of a sensor with an automatic sensor excitation voltage adjustment (Adami; Abstract) wherein the working voltage is 3 volts, wherein the stimulate voltage is 0.2 volts (Adami; para [67]; the actual voltage received by the sensor portion 2 may be 4.25 V, as measured at the sensor. When it receives this information from the sensor processor 30, the transmitter processor 46 may increase the voltage until the sensor senses 4.5 V).  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of the working voltage being 3 volts and the stimulate voltage being 0.2 volts is a result effective variable that gives the well known and expected results of gain adjustments to adjust the sensing ranges of the gas (Adami; para [72]).   In the absence of a showing of unexpected results, the Office maintains the working voltage being sand the stimulate voltage would have been within the skill of the art as optimization of a results effective variable.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Adami, and in further view of Yasuda et al (US 4303613 A; hereinafter “Yasuda”). 
Regarding claim 3, modified Yamashita teaches the method of claim 2, with the detector element and the compensator element. 
Modified Yamashita does not teach wherein the detector element comprises a first metal wire coil covered in a catalytic material, wherein the compensator element comprises a second metal wire coil covered in a non-catalytic material.
However, Yasuda teaches an analogous art of a gas sensing apparatus comprising a detector element comprises a first metal wire coil covered in a catalytic material (Yasuda; col. 2, lines 48-53; 1b another disk sensing element (catalytic element) consisting of a similar metal oxide or titania sinter (first sinter) having a catalyst deposited thereon), 2a-1, 2a-2, 2a-3 and 2a-4 electrodes made of platinum or the like and embedded in the sensing elements 1a and 1b), and wherein a compensator element comprises a second metal wire coil covered in a non-catalytic material (Yasuda; col. 2, lines 46-48 and 51-53; a disk sensing element (non-catalytic element) consisting of a metal oxide or titania (TiO.sub.2) sinter (second sinter)… 2a-1, 2a-2, 2a-3 and 2a-4 electrodes made of platinum or the like and embedded in the sensing elements 1a and 1b).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the detector element to comprise a first metal wire coil covered in a catalytic material as taught by Yasuda, because Yasuda teaches that the gas composition oxidizes on the catalyst (Yasuda; col. 1, lines 44-45).  Further, it would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the compensator element to comprise a second metal wire coil covered in a non-catalytic material as taught by Yasuda, because Yasuda teaches the non-catalytic elements accounts for noise in the electric circuit (Yasuda; col. 1, lines 64-66). 
Regarding claim 4, modified Yamashita teaches the method of claim 3 (the detection element and the compensation element is modified to comprise the catalytic material and first metal wire and the non-catalytic material and the second metal wire, respectively, as taught by Yasuda discussed above in claim 3), wherein the working voltage causes the gaseous substance to react on the detector element (Yasuda; col. 1, lines 44-47; gas composition oxidizing catalyst, and a change in the electric resistance value of the catalyst deposited sinter (catalytic element) is sensed), wherein the stimulate voltage causes the gaseous substance to remain inert on the detector element (Yasuda; col. 1, lines 49-51; no catalyst (non-catalytic element), thereby sensing electric resistance value changes which are not affected by the exhaust gas).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798